EXAMINER’S AMENDMENT

Allowable Subject Matter
1.	Claims 1-4, 6-15, 17-20, 22-25, 28-30 and 32-44 are allowed.

2.	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with Gerald Chan on December 23, 2020.

AMMENDMENT to APPLICATION
4.	The application has been amended as follows:
	a) Regarding claim 9, line 13--a hearing device key identifier, or an combination of the foregoing-- has been replaced with “or any combination of the foregoing”. 

b) Regarding claim 18, line 12--a digital signature and/or a digital identifier-- has been replaced with “a digital identifier”.

c) Regarding claim 37, line 2--the hearing device key identifier-- has been replaced with “a hearing device key identifier”.



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLISA ANWAH whose telephone number is 571-272-7533. The examiner can normally be reached Monday to Friday from 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
January 3, 2021


/OLISA ANWAH/Primary Examiner, Art Unit 2655